UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 18, 2016 Plumas Bancorp (Exact name of registrant as specified in its charter) California 000-49883 75-2987096 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 35 S. Lindan Avenue, Quincy, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (530)283-7305 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 5.07 Submission of Matters to a Vote of Security Holders. SIGNATURES Item 5.07 Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Shareholders of Plumas Bancorp held on May 18, 2016, the shareholders voted on (i) the election of ten directors for the next year, (ii) approval of a non-binding advisory vote on the Company’s executive compensation and (iii) the ratification of the appointment of Vavrinek, Trine, Day & Company, LLP as our independent auditors for the fiscal year ending December31, 2016. These matters were submitted to a vote through the solicitation of proxies. The results of the votes are set forth below: Proposal #1: Election of Directors On the proposal to elect Directors of Plumas Bancorp, the Board of Director’s nominees were elected as Directors of Plumas Bancorp until the 2017 Annual Meeting of Shareholders and until their successors are duly elected and qualified. The voting results were as follows: Nominee Votes For Nominee Votes Withheld or Against Nominee Abstentions Broker Non-Votes Alvin G. Blickenstaff n/a Steven M. Coldani n/a William E. Elliott n/a Gerald W. Fletcher n/a John Flournoy n/a Arthur C. Grohs n/a Robert J. McClintock n/a Terrance J. Reeson n/a Andrew J. Ryback n/a Daniel E. West n/a Proposal #2: Non-Binding Advisory Vote on Executive Compensation On the proposal for the approval of non-binding advisory vote on executive compensation the voting results were as follows: For Against Abstain Broker Non-Votes Proposal #3: Ratification of the Appointment of Independent Auditors On the proposal for the ratification of the appointment of Vavrinek, Trine, Day & Company, LLP as our independent auditors for the fiscal year ending December 31, 2016 the voting results were as follows: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Plumas Bancorp (Registrant) May 19, 2016 By: /s/Richard L. Belstock Name: Richard L. Belstock Title: Chief Financial Officer
